The opinion of the court was delivered by
Brewer, J.:
This was an action to recover certain taxes levied upon the property of the railroad company for the year 1874. And the first question presented is one of jurisdiction. It is insisted that the district court had no jurisdiction of an action against a receiver duly appointed by the U. S. circuit court. It will be proper to notice first, how the question is presented in the record. There appears a petition filed by the county treasurer, and the joint answer of the railroad company and the receiver. The fact of the appointment of the receiver and his possession of the road, is alleged in the petition. The record discloses no process; and for aught that is shown, the appearance of the receiver was entirely voluntary. No separate plea to the jurisdiction was filed, and the only manner in which the jurisdiction of the court was challenged was by an allegation in the answer that defendant Bond was a receiver appointed by the U. S. circuit court, and as such was an officer of that court, and not subject to suit herein, and a prayer that the suit against him *229might be dismissed. Immediately prior to this allegation and prayer was this admission:
“Defendants admit that upon a proper assessment said company would be liable and should properly pay taxes upon the amount of their sworn returns, which is admitted may be adjudged in this case, which would be the sum of $-
Did the district court under these circumstances err in exercising jurisdiction and rendering judgment against the receiver? We think not. The general proposition is unquestioned, that a receiver is an officer of the court by which he is appointed, amenable to its orders, and to be protected by the power of that court from any interference with the discharge of his duties. This protection is accorded in at least two ways—by punishing for contempt any such interference, or by injunction restraining suit in any other court against him.
The authorities may perhaps not be entirely unanimous as to whether the power of restraint by injunction reaches to all suits against a receiver; and it may perhaps be a question whether, when the object of the suit is merely the establishment of a claim, and does not seek to disturb the possession or question the title or right of the receiver, the claimant may not prosecute his action in a court other than the one appointing the receiver, without danger of punishment for contempt or restraint by injunction. But into a discussion of that question we shall not enter.' It will be conceded for this case, that the power of the court appointing a receiver is unlimited for purposes of protection to restrain all suits in all courts against the receiver, and to punish as for a contempt any interference with the receiver by force, or action. But it is also beyond question, that a party may by leave of the court appointing the receiver maintain any action in any court against him. In other words, the court appointing the receiver is not thereby compelled to assume jurisdiction of all controversies to which he may become a party, but may leave their determination to any court of appropriate jurisdiction. The appointment does not ipso facto oust all other *230courts of their ordinary jurisdiction as to matters in which the receiver may be interested, or which affect the property placed in his hands; it simply secures to that court the power to control at its discretion all such controversies. It may assert its right to take to itself all such controversies, or it may leave them for determination wherever the parties may bring them. The jurisdiction of other courts remains unchanged ; but it may reach parties, and compel them to proceed nowhere else than in its own forum. This we think the authorities uniformly concede. Thus, in Hill v. Parker, 111 Mass. 508, it is said, that “when the action is brought without applying for such leave, the possession of the receiver is not necessarily a valid defense at law, and the court of chancery, if applied to for an injunction, may in its discretion allow the action to proceed to judgment and to be defended by the receiver.” Again, in Kinney v. Crocker, 18 Wis. 74: “In such cases it (the court appointing the receiver) will sometimes punish as for a contempt any attempt to disturb the possession of its officer; it will sometimes restrain suits at law and draw to itself all disputed claims in respect to the subject-matter; and sometimes it will allow the suit at law to proceed. , But in all these cases it is not a question of jurisdiction in the courts of law, but only a question whether equity will exercise its own acknowledged jurisdiction of restraining suits at law under some circumstances, and itself dispose of the matter involved.” In Blumenthal v. Brainard, 38 Vt. 407: “A court of chancery will protect a person acting under its process, or authority, in the execution of a decree or decretal order against suits at law, and will compel parties to apply to that court for relief. This protection is accorded by that court to its officers only on their own application, and is granted by the chancellor in the exercise of his discretion, and it is to be presumed that it would be granted in any necessary or proper case for such relief. * * * But we think that the mere fact that the defendants were acting as receivers under the appointment of the court of chancery, cannot be recognized as a defense to a *231suit at law for a breach of any obligation or duty which was fairly and voluntarily assumed by them in matters of business conducted or carried on by them while acting as such receivers.” In the case of The Bank v. Risley, 19 N. Y. 369, it was decided that “ a person having a superior legal title or lien ought, it seems, to obtain the leave of a court of equity before attempting to disturb the possession of a receiver. But the question is one of contempt purely, and does not affect the legal right.” And in Aston v. Heron, 2 Mylne & Keen, 390: “ If the misconduct of an officer of the court in executing its orders becomes the subject of civil proceedings before another tribunal, the court may in its discretion either itself take cognizance of the complaint, or may leave the matter to be dealt with upon such proceedings.” See also, Paige v. Smith, 99 Mass. 395; Allen v. Railroad Co., 42 Iowa, 683; 2 Southern Law Review, New Series, p. 576.
It is evident from these authorities that the question always is, not one of jurisdiction, but of contempt; that the ordinary jurisdiction of other courts is in no manner taken away or . affected by the appointment of a receiver; that while the court making the appointment may draw to itself all controversies to which the receiver is a party, it does so by acting directly upon the parties, and not by challenging the jurisdiction of the other tribunals; that while it may so draw to itself all such controversies, it is not compelled to do so, and that not doing so in any particular case, the mere fact of the appointment constitutes no plea to the jurisdiction. Applying these principles to the case at bar, and can there be any doubt of the jurisdiction of the district court? The county treasurer brings his action in that court against the receiver. Whether he first obtained leave of the circuit court whose officer the receiver was, to bring this action in the district court, is not shown. It is nowhere alleged, or denied, that such leave was asked and obtained. It is conceded that the circuit court, if no such leave was granted, could have restrained' the treasurer from prosecuting the action, or punished him for contempt. Nothing of this kind was, so far as is shown by the *232record, ever applied for by the receiver, or if applied for was refused by the circuit court. “It is to be' presumed,” says the supreme court of Vermont, “that it (the protection) would be granted in any necessary or proper case for such relief.” So it is to be presumed here, that if the circuit court in its discretion deemed it best to draw to itself this controversy, it would have done so. Not having done so, it must be presumed that it deemed it wise to leave the matter for determination to the tribunal in which it was pending. And in this ruling we think the learned justice of the circuit court exhibited that clear sense of justice and propriety which has made his administration of the law in that court an honor to himself, and a credit to the bench; for it seems to us eminently wise, that questions of taxation should be so far as possible left to the determination of the tribunals of the state which imposes the tax. Power in the state to tax the property or securities of the United States, is denied, because the power to tax involves, it is said, the power to destroy. From the same proposition flows the propriety of leaving to the state tribunals questions of the validity and extent of state taxes. And we can but think that considerations of this nature prevented the drawing to itself by the circuit court of the question of taxation involved in this action.
Further, the appearance of the receiver seems to have been voluntary. Can a party come voluntarily into court, and then question its jurisdiction of his person? And again, he admits the validity of the tax up to a certain amount, and consents that judgment may be rendered in this action against him for such amount. Can a party against whom an action is pénding come voluntarily into court, admit that part of the claim is due, consent that judgment may be rendered against him for that amount, and at the same time restrict the jurisdiction of the court to inquire and determine as to the validity of the entire claim? It seems to us most clearly not. The district court had jurisdiction, and it did not err in rendering judgment by reason of any lack of jurisdiction.
The other question, that of the validity of the tax, seems *233to be settled by the decision in the case of the K. P. Rly. Co. v. Wyandotte Co., 16 Kas. 587; or at any rate, controlled by the views expressed in the opinion in that case. The objections to the validity of this tax are, that the assessors did not accept the valuation returned by the company, and that the board of equalization raised such valuation without any personal notice to the company. Neither of these objections is well taken. The property in this case was real property; in that, personal. The distinction between the manner of assessing the two kinds of property was pointed out in that opinion. The valuation of personal property, as returned by the owner, is conclusive until corrected by proceedings before the county clerk or commissioners, of which the owner must receive notice; while the valuation of real estate is fixed in the first place by the assessors, and may be changed by the board, of equalization at a regular meeting, of which public notice has .been duly given. It is conceded that such notice was given. The act of 1874 provides that railroad property “ shall be treated in all respects in regard to assessment and equalization the same as other property belonging to individuals.” Laws of 1874, p. 149, §7. This provision seemed to us decisive of the question in that case, and it must be held as equally controlling here. The tax appears to be valid, and the judgment must be affirmed.
All the Justices concurring.